Citation Nr: 9906651	
Decision Date: 03/12/99    Archive Date: 03/18/99

DOCKET NO.  97-10 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for alcoholism claimed 
as secondary to back pain.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1963 to 
September 1966.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal stem from adverse rating determinations at the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Portland, Oregon. 

The veteran filed a claim for nonservice-connected pension in 
September 1995.  In an April 1996 decision, the RO denied 
entitlement to nonservice-connected pension.  Thereafter, the 
veteran perfected his appeal to the Board.  In a May 1997 
decision, the RO granted entitlement to nonservice-connected 
pension.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran filed his original claim for service connection 
for chronic back pain, depression, and alcoholism as 
secondary to back pain in September 1995.

Submitted in support of his claims are VA outpatient and 
hospitalization records dated from June 1985 to November 1996 
which reflect treatment for various disabilities including 
depression, back aches and muscle spasms, and alcohol 
dependence.  The veteran was hospitalized in June 1988 for 
alcohol dependence.  In September 1995, the veteran was 
hospitalized for diversion therapy for his alcohol 
dependence.

Private medical records from August 1995 reflect diagnoses of 
bipolar disorder (recurrent major depressive episodes with 
hypomanic episodes), panic disorder with agoraphobia, 
somatoform disorder not otherwise specified, dissociative 
disorder not otherwise specified, and alcohol dependence.

In a March 1996 letter to the veteran the RO stated that the 
veteran's service medical records could not be located.  In 
April 1996, the RO received the veteran's service medical 
records.  A review of the veteran's claims file reveals that 
service medical records not belonging to the veteran are 
included.  Additionally, it is unclear as to whether all of 
the veteran's service medical records are included in the 
claims file.

In April 1996, the RO denied entitlement to service 
connection for a back disorder, depression, and alcoholism.  
The veteran filed a timely notice of disagreement (NOD) in 
November 1996 and perfected his appeal in March 1997.

The veteran submitted a statement to the RO in March 1997 
wherein he reported that he had no treatment for lower back 
problems or psychiatric problems and did not abuse alcohol 
prior to service.

During a January 1997 VA general examination, the veteran 
reported that he experienced low back pain during service in 
1966.  He reported that he was injured in an accident in 
1974, which exacerbated his low back pain.  Further, the 
veteran reported that he suffered from depression since high 
school, off and on during service, and subsequent to service.  
The examiner's assessment included low back pain secondary to 
trauma, depression, anxiety, and alcohol dependence.

The veteran was afforded a VA orthopedic examination in 
January 1997.  X-rays of the low back revealed degenerative 
disc disease at T1-2, L1-2, L2-3, and post-traumatic changes 
at the left L5 transverse process.  The examiner's assessment 
included chronic muscular strain.  The examiner noted that 
the service medical records reflected back treatment.  He 
further noted neurologic impairment at the left lower 
extremity which might have involved the lumbar nerve root and 
peripheral nerve.  After a February 1997 VA neurological 
examination, the examiner's impression was numbness and 
weakness, left foot and leg, from old sciatic or L5 root 
injury.

During a January 1997 VA mental disorders examination, the 
veteran reported that he was stationed in Uijonbu, Korea as 
an editor of the Army newspaper during the Vietnam War.  
After examination, the examiner's diagnoses included bipolar 
(recurrent with major depressive episodes and hypomanic 
episodes) panic disorder with agoraphobia, somatoform 
disorder, NOS, dissociative disorder, NOS, alcohol 
dependence, and personality disorder, NOS, with schizoid, 
borderline, obsessive-compulsive, antisocial, and paranoid 
traits.

During a February 1997 VA PTSD examination, the veteran 
claimed that he had been treated for psychiatric problems 
during service.  When the examiner commented that the records 
were not associated with the claims file, the veteran claimed 
that the government destroyed the records or falsified the 
records.  The examiner noted that the veteran's diagnoses 
were alcohol dependence and generalized anxiety disorder.

For service connection for alcoholism the Board recognizes 
that no compensation shall be paid if a disability is the 
result of the veteran's own willful conduct, including the 
abuse of alcohol.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1(n), 
3.301.  Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990, Pub L. No. 101-508, § 8052, 104 Stat. 1388, 1388-
351, prohibits, effective for claims filed after October 31, 
1990, the payment of compensation for a disability that is 
the result of a veteran's own willful misconduct involving 
alcohol abuse.  

The payment of compensation is prohibited whether the claim 
if based on direct service connection or, under 38 C.F.R. 
§ 3.310(a), on secondary service connection of a disability 
proximately due to or a result of service-connected 
condition.

The Board notes that the general issue of service connection 
for alcohol dependence is subject to a continually-developing 
area of veteran's benefits jurisprudence.  The VA General 
Counsel has promulgated several precedential opinions, which 
are binding on the RO and the Board, to the effect that 
alcohol dependence is of misconduct etiology and therefore 
service connection and the payment of compensation for the 
disability is precluded by law.  See 38 U.S.C.A. §§ 105, 
7104(c); 38 C.F.R. § 3.301; VAOPGCPREC 11-96 (O.G.C. Prec. 
11-96), 61 Fed. Reg. 66750 (1996); VAOPGCPREC 2-97 (O.G.C. 
Prec. 2-97), 62 Fed. Reg. 15565 (1997); VAOPGCPREC 2-98 
(O.G.C. Prec. 2-98), 63 Fed. Reg. 31263 (1998).

However, the Court has recently clarified its interpretation 
of 38 U.S.C.A. § 1110, the statute governing the area of 
service connection for alcohol dependence.  In sum, the Court 
construed the statute governing service connection, 38 
U.S.C.A. § 1110, as prohibiting in its present form, only the 
payment of "compensation" for disability due to alcohol 
abuse.  Therefore, law does not bar awards of service 
connection for such disability, merely awards of monetary 
benefits.  Barela v. West, 11 Vet. App. 280 (1998).

Under Barela, therefore, entitlement to service connection 
must be adjudicated because other possible non-monetary 
benefits such as dependents' educational assistance benefits 
and housing loan benefits could flow from a grant of service 
connection for disability due to alcohol abuse.

The Board is of the opinion that another records search 
should be conducted prior to adjudication of the issues on 
appeal.  Therefore, the further development is necessary.  

In accordance with the statutory duty to assist the veteran 
in the development of evidence pertaining to his claims, the 
case is REMANDED to the RO for the following actions:


1.  The RO should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for back complaints, 
depression, and alcoholism since November 
1996.  

After obtaining any necessary 
authorization or medical releases, the RO 
should obtain and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
records.

2. The RO should request the National 
Personnel Records Center (NPRC) in St. 
Louis, Missouri to conduct a search for 
any additional medical records pertaining 
to the veteran's active duty and reserve 
service.  The RO should then request the 
NPRC to furnish a copy of the veteran's 
personnel records as they relate to his 
service training, duty assignments, and 
military occupational specialty.

3.  If additional service medical records 
are found, the RO should determine 
whether additional VA examination for the 
claimed disabilities is warranted.  If 
so, the RO should schedule the 
appropriate examinations and seek 
opinions as to whether the claimed 
disabilities are related to the findings 
noted during service.  

If additional examination(s) is/are 
deemed warranted, the claims file should 
be made available to the examiner(s) 
prior and pursuant to conduction and 
completion of the examinations and the 
examination reports must be annotated in 
this regard.  Any opinions expressed by 
the examiner(s) as to the etiology of any 
disorder(s) reported on examination must 
be accompanied by a complete rationale.  

If no additional examinations are 
warranted, the claims file should be 
referred to the physicians who previously 
conducted the examinations already on 
file for opinions as to etiology of the 
claimed disorders at issue.

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review any examination(s) conducted and 
opinions expressed to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for low back 
disability, depression, and alcohol 
dependence.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, or if a timely notice of disagreement 
is received with regard to any other issue, the RO should 
issue a supplemental statement of the case and the veteran 
and his representative should be afforded a reasonable 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


- 8 -


